DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
 	Claims 2-20, 23-26, and 28-34 have been cancelled.  Claim 27 has been withdrawn.  Claims 1, 21, and 44 have been amended.
Claims 1, 21, 22, and 35-44 are under examination.

Claim Objections
2.	Claims 37 and 38 are objected to because of the recitation “the reprogramming factors”.  Appropriate correction to “the reprogramming factors comprising Mef2c, Tbx5, and Myocd” is required.

Double Patenting
3.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 21, 22, and 35-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,517,250, in view of both Ieda et al. (Cell, August 6, 2010, 142: 375-386) and van Tuyn (PhD Thesis, 2007).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to similar methods of generating induced cardiomyocytes from postnatal fibroblasts.  The patent claims do not specifically recite that the cardiomyocytes express cTnT.  However, Ieda et al. teach that using GATA4, Mef2c, and Tbx5 as recited in the patent claims results in rodent cardiomyocytes expressing cTnT (see p. 377, paragraph bridging columns 1 and 2 and column 2, first full paragraph; p. 378, Fig. 2; p. 379, column 2; p. 380, Fig. 4B and C).  The patent claims recite Gata4 and not Myocd.  van Tuyn teaches that Myocd is a key transcription factor of cardiac differentiation which could be used to transdifferentiate .

5.	Claims 1, 21, 22, and 35-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of U.S. Patent No. 9,517,251, in view of both Ieda et al. and van Tuyn.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to similar methods of generating induced cardiomyocytes from postnatal fibroblasts.  The patent claims do not specifically recite that the cardiomyocytes express cTnT.  However, Ieda et al. teach that using GATA4, Mef2c, and Tbx5 as recited in the patent claims results in rodent cardiomyocytes expressing cTnT (see p. 377, paragraph bridging columns 1 and 2 and column 2, first full paragraph; p. 378, Fig. 2; p. 379, column 2; p. 380, Fig. 4B and C).  The patent claims recite Gata4 and not Myocd.  However, van Tuyn teaches that Myocd is a key transcription factor of cardiac .

6.	Claims 1, 21, 22, and 35-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,828,585, in view of van Tuyn.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to similar methods of generating induced cardiomyocytes from human postnatal fibroblasts.  The instant specification as filed defines that, beside Mef2c, Tbx5 and Myocd, the reprogramming factors include GATA4, Mesp1, and Esrrg ([0046]-[0052]; [0056]).  The patent claims recite Gata4 and not Myocd.  However, van Tuyn teaches that Myocd is a key transcription factor of cardiac differentiation which could be used to transdifferentiate human fibroblasts to cardiomyocyte (paragraph bridging p. 83 and 84; p. 97; p. 98, last .

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 21, 22, 35, 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (specifically, products of nature) without significantly more.  This judicial exception is not integrated into a practical application because the claims only recite a composition comprising Mef2c, Tbx5, and Myocd polypeptides or nucleic acids encoding these polypeptides; these are products of nature.  The additional recited elements (i.e., a pharmaceutically acceptable carrier or diluent) are insufficient to amount to significantly more than the judicial exception because they do not alter the polypeptides/nucleic acids.  Thus, there is nothing in the claims to differentiate the recited polypeptides and encoding nucleic acids from the naturally-occurring polypeptides and their encoding nucleic acids.  
Therefore, the rejection under 35 U.S.C. 101 is appropriate.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 1, 21, 22, and 35-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ieda et al. (Cell, August 6, 2010, 142: 375-386), in view of both  van Tuyn (PhD Thesis, 2007) and Zhou et al. (Cell Stem Cell, 2009, 4: 381-384).
	Ieda et al. teach a method for direct reprogramming of postnatal mouse fibroblasts into cardiomyocytes expressing cTnT, the method comprising genetically modifying the mouse fibroblasts with lentiviral vectors encoding Gata4, Mef2c, and Tbx5, wherein the lentiviral vectors are suspended in PBS and are further supplemented with 4[Symbol font/0x6D]g/ml polybrene (claims 1, 21, 22, 36-39, and 44) (Abstract; p. 376, column 1, last paragraph; p. 377, paragraph bridging columns 1 and 2 and column 2, first full paragraph; p. 378, Fig. 2; p. 379, column 2; p. 380, Fig. 4B and C; p. 382; Extended Experimental Procedures, p. S1).  
claims 1, 21, 36, and 44).  van Tuyn teaches that Myocd is a key transcription factor of cardiac differentiation which could be used to transdifferentiate human fibroblasts to cardiomyocyte (p. 28, Abstract; paragraph bridging p. 83 and 84; p. 97; p. 98, last paragraph; p. 104).  van Tuyn also teaches that Myocd overexpression induces GATA4 and cTnT expression in the human fibroblasts (paragraph bridging p. 37 and 38; p. 39, Fig. 3A).  Thus, modifying the method of Ieda et al. by further adding Myocd or by replacing GATA4 with Myocd (claims 41 and 42) would have been obvious to one of skill in the art to achieve the predictable result of transdifferentiating the postnatal mouse fibroblasts into cardiomyocytes expressing cTnT.  Based on the teachings of van Tuyn, one of skill in the art would have further found obvious to replace the mouse postnatal fibroblasts with human postnatal fibroblasts to achieve the predictable result of transdifferentiating the postnatal human fibroblasts into human cardiomyocytes expressing cTnT, when obtaining human cardiomyocytes was needed.  
	Ieda et al. and van Tuyn do not teach polypeptides (claims 21 and 35).  Zhou et al. teach that reprogramming factors could be delivered directly as recombinant proteins (p. 381; p. 382, Fig. 1).  Formulating the Mef2c, Tbx5, and Myocd polypeptide with a pharmaceutically acceptable carrier would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition suitable to transdifferentiate the post-natal human fibroblasts into human cardiomyocytes expressing cTnT.
	With respect to claims 40 and 43, van Tuyn teaches that AAV could be used for transduction (p. 118; p. 181, second full paragraph).  Using AAV vectors to deliver Mef2c, Tbx5, and Myocd would have been obvious to one of skill in the art to achieve 
	Thus, the claimed invention was prima facie obvious at the time it was made.

Response to Arguments
11.	The arguments have been considered but not found persuasive.  At the time of the invention, the prior art provided the reasonable expectation of success.  Specifically, van Tuyn demonstrates that introducing Myocd into human fibroblasts induces the expression of cardiomyocyte genes, including cTnT.  Thus, one of skill in the art would have reasonably expected that introducing Myocd together with GATA4, Mef2c, Tbx5 or Mef2c and Tbx5 into human fibroblasts would induce their reprogramming to cTnT-expressing human cardiomyocytes.  The post-filing art cited by the applicant (Nam, Wada, and Fu) does not provide any evidence to the contrary.  

12.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILEANA POPA/Primary Examiner, Art Unit 1633